EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with W. Ryan Hales (Reg. No. 67,970) on March 15, 2021.
The application has been amended as follows: 
In the specification:
Replace the last paragraph on page 8 with:
--	Amine-initiated polyols suitable for use according to this disclosure are made by alkoxylating one or more amine initiators with one or more alkylene oxides.  Suitable amine20 initiators include, but are not limited to, toluene diamine, methylamine, ethylenediamine, diethylenetriamine, aniline, aminoethylethanolamine, bis-3-aminopropylmethylamine, propylenediamine, tetra-or hexamethyleneamine, triethanolamine, phenylenediamine, and combinations of two or more thereof.  Suitable alkylene oxides include, but are not limited to, C1-C6 alkylene oxides, such as ethylene oxide, propylene oxide, 1,2-butylene oxide, and combinations of two or more thereof. --

Replace the first paragraph on page 9 with:
--	8WO 2017/196531 PCT/US2017/029296The amount of the at least one amine-initiated polyol in the 

In the claims:
1. (Previously presented) A non-premixed two-component solventless laminating adhesive composition for use in food packaging laminates, comprising: 
an isocyanate component comprising at least one isocyanate, the isocyanate component having film forming properties allowing for a uniform film thickness of 0.5 to 2.5 m when applied to a first substrate; and 
a polyol component comprising at least one amine-initiated polyol having a functionality of from 3 to 8 and a hydroxyl number of from 20 to 1,000, the polyol component having film forming properties allowing for a uniform film thickness of 0.5 to 2.5 m when applied to a second substrate;
wherein the film thicknesses of the components control the stoichiometric ratio of components in the adhesive composition when the films are brought together for mixing and reacting, such that the stoichiometric ratio of the isocyanate component to the polyol component ranges from 1:1 to 3:1.

2. (Previously presented) The non-premixed two-component solventless laminating adhesive composition of claim 1, wherein the at least one isocyanate is selected from the group consisting of a monomeric isocyanate, a polymeric isocyanate, an isocyanate prepolymer, and combinations of two or more thereof.

3. (Previously presented) The non-premixed two-component solventless laminating adhesive composition of claim 1, wherein the at least one isocyanate is selected from the group consisting of hexamethylene diisocyanate (“HDI”) and isomers thereof, isophorone diisocyanate (“IPDI”) and isomers thereof, norbornane diisocyanate (“NBDI”) and isomers thereof, tetramethylxylylene diisocyanate (“TMXDI”) and isomers thereof, xylylene diisocyanate (“XDI”) and isomers thereof, toluene diisocyanate (“TDI”) and isomers thereof, diphenylmethane diisocyanate (“MDI”) and isomers thereof, isocyanate prepolymers thereof, and combinations of two or more thereof.

4. (Previously presented) The non pre-mixed two-component solventless laminating adhesive composition of claim 1, wherein the amine-initiated polyol is the reaction product of a C1-C6 alkylene oxide and an amine.

5. (Previously presented) The non-premixed two-component solventless laminating adhesive composition of claim 4, wherein the amine is selected from the group consisting of toluene diamine, methylamine, ethylenediamine, diethylenetriamine, aniline, aminoethylethanolamine, bis-3-aminopropylmethylamine, propylenediamine, tetra- hexamethyleneamine, triethanolamine, phenylenediamine, and combinations of two or more thereof.

6. (Previously presented) The non-premixed two-component solventless laminating adhesive composition of claim 1, wherein the amine-initiated polyol accounts for 0.5 to 20 wt% of the adhesive composition, based on the total weight of the adhesive composition.

7. (Previously presented) The non-premixed two-component solventless laminating adhesive composition of claim 1, the polyol component further comprising at least one non-amine-initiated polyol selected from the group consisting of a polyester polyol, a polyether polyol, a polycarbonate polyol, a polyacrylate polyol, a polycaprolactone polyol, a polyolefin polyol, a natural oil polyol, and combinations of two or more thereof.

8. (Previously presented) The non-premixed two-component solventless laminating adhesive composition of claim 1, further comprising an additive selected from the group consisting of a tackifier, a plasticizer, a rheology modifier, an adhesion promoter, an antioxidant, a filler, a colorant, a surfactant, a catalyst, and combinations of two or more thereof.

9. (Canceled)

10. (Previously presented) A method for forming a laminate, comprising:
uniformly applying an isocyanate component having film forming properties to a first substrate at a film thickness of 0.5 to 2.5 m, the isocyanate component comprising at least one isocyanate; and 
uniformly applying a polyol component having film forming properties to a second substrate at a film thickness of 0.5 to 2.5 m, the polyol component comprising at least one amine-initiated polyol having a functionality of from 3 to 8 and a hydroxyl number of from 20 to 1,000;

curing the adhesive to bond the first and second substrates, 
wherein the adhesive comprises a viscosity greater than 10,000 mPa.s (at 40°C) within 10 minutes after bringing the first and second substrates together.

11. (Original) The method for forming a laminate of claim 10, wherein the amine-initiated polyol is the reaction product of a C1-C6 alkylene oxide and an amine.

12. (Original) The method for forming a laminate of claim 11, wherein the alkylene oxide is selected from the group consisting of ethylene oxide, propylene oxide, 1,2-butylene oxide, and combinations of two or more thereof.

13. (Previously presented) The method for forming a laminate of claim 11, wherein the amine is selected from the group consisting of toluene diamine, methylamine, ethylenediamine, diethylenetriamine, aniline, aminoethylethanolamine, bis-3-aminopropylmethylamine, propylenediamine, tetra-hexamethyleneamine, triethanolamine, phenylenediamine, and combinations of two or more thereof.

adhesive composition adhesive composition 

15. (Original) The method for forming a laminate of claim 10, the polyol component further comprising at least one non-amine-initiated polyol selected from the group consisting of a polyester polyol, a polyether polyol, a polycarbonate polyol, a polyacrylate polyol, a polycaprolactone polyol, a polyolefin polyol, a natural oil polyol, and combinations of two or more thereof.

16. (Original) The method for forming a laminate of claim 10, further comprising adding an additive to the adhesive composition, the additive selected from the group consisting of a tackifier, a plasticizer, a rheology modifier, an adhesion promoter, an antioxidant, a filler, a colorant, a surfactant, a catalyst, a solvent, and combinations of two or more thereof.

17. (Original) The method for forming a laminate of claim 10, wherein the first substrate and second substrate are each selected from the group consisting of wood, metal, plastics, composite materials, paper, fabric, and combinations of two or more thereof.

18. (Original) A laminate formed by the method of claim 10.

* * * * *
EXAMINER’S COMMENT
Pending Claims
Claims 1-8 and 10-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered.
 
Response to Amendment
The rejection of claim 9 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kotschwar (US Pat. No. 5,614,575) has been rendered moot by the cancellation of this claim.
The rejection of claims 1-5, 7, 8, and 18 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kotschwar (US Pat. No. 5,614,575) has been overcome by amendment.
The rejection of claim 9 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kotschwar (US Pat. No. 5,614,575) has been rendered moot by the cancellation of this claim.
The rejection of claims 1-5, 7, 8, and 18 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kotschwar (US Pat. No. 5,614,575) has been overcome by amendment.
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Kotschwar (US Pat. No. 5,614,575) has been overcome by amendment.
The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Kotschwar (US Pat. No. 5,614,575) in view of Yu et al. (WO 00/71343 A1) has been rendered moot by the cancellation of this claim.
The rejection of claims 1-8 and 10-18 under 35 U.S.C. 103 as being unpatentable over Kotschwar (US Pat. No. 5,614,575) in view of Yu et al. (WO 00/71343 A1) has been overcome by amendment.
The provisional rejection of claim 9 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1 & 3-14 of copending Application No. 16/300,559 (US 2019/0390095 A1) has been rendered moot by the cancellation of this claim.
The provisional rejection claim 9 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 7, 10, 11 and 13-17 of copending Application No. 16/300,561 (US 2019/0202172 A1) has been rendered moot by the cancellation of this claim.
The provisional rejection of claim 9 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-26 of copending Application No. 16/481,412 (US 2019/0390094 A1) in view of Kotschwar (US Pat. No. 5,614,575) has been rendered moot by the cancellation of this claim. 

Terminal Disclaimer
The terminal disclaimer filed on March 11, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Serial Nos. {16/300,559, 16/300,561, 16/481,412 & 16/300,558} has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the following rejections have been overcome:
The provisional rejection of claims 1-3, 10, and 18 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1 & 3-14 of copending Application No. 16/300,559 (US 2019/0390095 A1).
The provisional rejection of claims 10 and 18 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1 & 3-14 of copending Application No. 16/300,559 (US 2019/0390095 A1) in view of Yu et al. (WO 00/71343 A1).
The provisional rejection of claims 4-8 and 11-17 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1 & 3-14 of copending Application No. 16/300,559 (US 2019/0390095 A1) in view of Kotschwar (US Pat. No. 5,614,575). 
The provisional rejection of claims 11-17 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1 & 3-14 of copending Application No. 16/300,559 (US 2019/0390095 A1) in view of Kotschwar (US Pat. No. 5,614,575) and Yu et al. (WO 00/71343 A1).
The provisional rejection of claims 1, 10, 17, and 18 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 7, 10, 11 and 13-17 of copending Application No. 16/300,561 (US 2019/0202172 A1).
The provisional rejection of claims 2-8 and 11-16 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 7, 10, 11 and 13-17 of copending Application No. 16/300,561 (US 2019/0202172 A1) in view of Kotschwar (US Pat. No. 5,614,575). 
The provisional rejection of claims 1-3, 7, 8, 10, and 15-18 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-26 of copending Application No. 16/481,412 (US 2019/0390094 A1).
The provisional rejection of claims 4-6 and 11-14 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-26 of copending Application No. 16/481,412 (US 2019/0390094 A1) in view of Kotschwar (US Pat. No. 5,614,575). 
The provisional rejection of claim 18 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 10-18 of copending Application No. 16/300,558 (US 2019/0284456 A1).

Allowable Subject Matter
Claims 1-8 and 10-18 are allowed



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisors can be reached at the following: Vasu Jagannathan at (571)272-1119 or James Seidleck at (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
March 15, 2021